Per Curiam.

This action, in which the parties are presently engaged on appeals from orders respecting temporary alimony, should have been tried on the merits and finally determined before the end of 1946. There is the usual dispute in the affidavits as to the husband’s earnings and the amount which he should pay as temporary alimony, and defendant complains that the dispute was not referred to a referee to take testimony and report on the proper amount of temporary alimony. In the motions and appeals which have followed, the parties have seemingly lost sight of the temporary nature of temporary alimony, and have greatly extended its time and neglected their opportunities to proceed to a trial on the merits and determination upon a full hearing of the amount of alimony which should be paid in the event plaintiff is successful on the merits.
Affidavits are not the most satisfactory forms for determining disputed questions of fact, and frequently are not altogether satisfactory on motions for temporary alimony. The interim nature of temporary alimony, however, justifies making such allowance on the basis of affidavits and avoiding a preliminary trial of the question of alimony which must be disposed of at the trial of the action if the plaintiff is successful on the merits.
Actions for separation or divorce may be tried within a few months after issue is joined. A speedy trial will probably best be promoted by Special Term fixing temporary alimony at an amount which will not encourage an extension of the period of temporary alimony payments. The best protection to both parties against any unfairness in the fixing of temporary alimony on the basis of affidavits is a speedy trial rather than an appeal or reference.
The order granting plaintiff an additional counsel fee for this appeal should be modified to reduce the amount to $150, and with this modification, the judgment and orders appealed from should be affirmed, with costs to respondent.
Martin, P. J., Callahan, Peck and Van Voorhis, JJ., concur; Cohn, J., concurs in result.
Order, entered on or about January 24, 1947, granting plaintiff an additional counsel fee for this appeal modified by reducing the amount awarded to $15% *761and with this modification the judgment and the orders appealed from are unanimously affirmed, with costs to the respondent. Settle order on notice.